Citation Nr: 0713910	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a liver disability, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for diverticulosis of 
the sigmoid colon and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.

At his May 2006 Board hearing, the veteran appeared to raise 
claims to reopen previously denied claims for service 
connection for hepatitis and for skin sores, to include as 
due to exposure to herbicides.  These matters have not been 
developed or certified for appeal, and are not inextricably 
intertwined with the issues now before the Board.  Therefore, 
they are referred to the RO for appropriate action. 
 
REMAND

The veteran seeks service connection for diverticulosis of 
the sigmoid colon and GERD, and for a liver disability, to 
include as due to exposure to herbicides.  His DD Form 214 
reflects that he had one year of foreign service and received 
(in pertinent part) a Vietnam Campaign Medal, a Vietnam 
Service Medal, and a Combat Infantryman Badge.  

VA must provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159.  Although the RO has sent the 
veteran several letters since the veteran's claim was filed, 
the duty to notify has not yet been fulfilled.  Proper notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  To date, VA has not sent 
the veteran a letter which specifically fulfills the fourth 
Pelegrini II element.  Accordingly, a remand is required to 
provide a fully compliant VCAA notice letter.  

At his June 1967 induction examination, the veteran reported 
a history of hepatitis at age 14, with no sequelae.  His 
abdomen and viscera were normal on examination.  He was 
admitted in May 1968 to a battalion hospital for gastritis 
giardiasis (intestinal parasites) and was eventually 
discharged to restricted duty with medications.  At a July 
1968 examination, he reported a history of stomach, liver and 
intestinal trouble, but his abdomen and viscera were normal.

In September 1968, the veteran was seen for complaints of 
abdominal discomfort, intermittent cramps, and a recent 
history of nausea, vomiting, and "feeling bad." On 
examination, his abdomen was tender in the upper quadrant and 
mesoepigastrium.  The examination was negative for rebound or 
hernias and kidneys, liver, and spleen were nonpalpable.  
Nevertheless, he was admitted and was advised to have a soft 
diet without milk.  At a February 1969 separation 
examination, the veteran's abdomen and viscera were noted to 
be normal. 

Medical records from Brooke General Hospital (located at Fort 
Sam Houston, Texas) indicate that in June 1969, shortly after 
separation from service, the veteran had been ill for three 
weeks.  He had first noted nausea with some decrease in 
appetite and had had two episodes of vomiting.  He then 
developed icteric sclerae and skin, dark urine, and clay-
colored stools.  Although his appetite had returned, his 
urine was still tea-colored.  He was hospitalized for 44 days 
and diagnosed as having the following:  infectious, viral 
hepatitis; malaria; anemia; and infestation of giardia 
lamblia.  

Approximately ten days later, he was seen in the Brooke Army 
Hospital emergency room complaining of nausea and pain in his 
right lower quadrant.  He had slight guarding but did not 
appear to be in acute distress.  There was no rebound and 
bowel sounds were active.  At the conclusion of this visit, 
the veteran was "[d]irected to a VA clinic this afternoon."  
The claims file does not include any such VA clinical 
records, nor has the RO sought them.  This should be done on 
remand.

In October 2002, the veteran signed a release for medical 
records, indicating that he had been treated for hepatitis at 
the Mother Francis Hospital in Tyler, Texas, in May 2001.  In 
May 2003, the report of an April 2001 colonoscopy was 
received, indicating that this procedure was performed by the 
Trinity Mother Francis Health system.  However, subsequently 
in May 2003, billing records were associated with the claims 
file which indicate that the veteran also underwent (in the 
Trinity Mother Francis Health system) an ultrasound of the 
abdomen on May 30, 2001, a hepatic function panel on May 31, 
2001, and outpatient visits on May 29, June 8, and June 12 of 
2001.  The outpatient visits were apparently handled by a Dr. 
John Scroggins.  VA has not obtained the actual clinical 
records of this treatment, and this should be done on remand.

The veteran underwent a VA examination in June 2003.  
Although the veteran was diagnosed as having symptomatic 
diverticulosis of the sigmoid colon, the examiner only opined 
that this condition was not related to in-service parasites.  
He did not specifically opine as to whether it was at least 
as likely as not that this condition had otherwise been 
manifested during active duty, or is otherwise related to an 
event, injury, or disease in service.  Moreover, while the 
examiner noted that there was no evidence of hepatitis A (and 
serology reports indicated that there was no evidence of 
hepatitis B or C), he did not comment (nor was he asked to 
comment) as to whether there was any other current liver 
disability.  He also did not comment on the fact that the 
veteran had elevated bilirubin readings (which might relate 
to an underlying liver disability).  In light of the above, a 
new VA examination needs to be obtained on remand.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Send the veteran a fully adequate 
VCAA notice letter that addresses his 
currently pending claims.  

2.  Obtain and associate with the claims 
file copies of the VA clinical records 
(facility not identified) to which 
reference is made in the Brooks Army 
Hospital record dated on July 28, 1969.  
Seek any required information and 
clarification, as needed, from the 
veteran.  

3.  With any needed assistance from the 
veteran, obtain and associate with the 
claims file copies of all clinical 
records of treatment received in the 
Trinity Mother Francis Health System 
dated from May 29, 2001, through June 12, 
2001 (including ultrasounds, hepatic 
function panels, and outpatient visits), 
and from May 2006 to the present.  

4.  Schedule a VA examination to 
determine the nature and etiology of any 
diverticulosis of the sigmoid colon, 
GERD, and liver disability.  The claims 
folder must be made available to the 
examiner for review.  Any tests deemed 
necessary by the examiner should be 
performed.  

As part of the examination, the examiner 
is request to address the following 
questions:  

a.  Does the veteran currently have 
diverticulosis of the sigmoid colon?  
If so, is it at least as likely as 
not (probability of at least 50 
percent or greater) that this 
condition was first manifested 
during service, or is otherwise 
related to an event, injury, or 
disease in service?  

b.  Does the veteran currently have 
GERD?  If so, is it at least as 
likely as not (probability of at 
least 50 percent or greater) that 
this condition was first manifested 
during service, or is otherwise 
related to an event, injury, or 
disease in service?  

c.  If the answer to either "a" or 
"b" is in the negative, is it at 
least as likely as not that either 
diverticulosis of the sigmoid colon 
or GERD is proximately or 
secondarily related to, or 
aggravated by, the veteran's 
service-connected intestinal 
parasites disability?  

d.  Does the veteran currently have 
any liver disability other than 
hepatitis?  If so, is it at least as 
likely as not (probability of at 
least 50 percent or greater) that 
this disability (a) was first 
manifested during service, (b) is 
related to an event, injury, or 
disease in service, (c) is due to 
exposure to Agent Orange herbicides 
in service, or (d) was present to a 
compensable degree within the first 
year of the veteran's separation 
from active duty in February 1969?  
If elevated bilirubin laboratory 
findings are present, please discuss 
their significance, as appropriate.  

A rationale should be included for 
all medical opinions provided.  

5.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case which contains 
notice of all relevant actions taken on 
the claims for service connection, 
summarizes the evidence, and discusses 
all pertinent regulations.  Allow an 
appropriate period for response.  
Thereafter, subject to current appellate 
procedures, return the case to the Board 
for further appellate consideration, if 
appropriate.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  All remands require expeditious 
handling.  38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2006).



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).



